Hiscook, J. (concurring):
I concur in the conclusion reached in the opinion of Mr. Justice Stover, that the judgment rendered in the case of Havens against the plaintiff and defendants in this action is a bar to such a recovery as has been allowed to the plaintiff in this action, and that, therefore, the judgment appealed from should be reversed.
By the statement of admitted facts in this action, it appears that these defendants realized $1,900 upon the sale of the house and lot conveyed to them by the plaintiff, and that it was with the proceeds of said sale that they took up the mortgage for $2,000 upon the farm, and as and for interest upon which the $720 sought in this ease by plaintiff has been paid to them. From these facts it would naturally appear that defendants Had no claim against plaintiff for repayment to them of interest upon $1,900 used in taking up said "bond and mortgage. But we do not have before us the evidence which was produced in the judgment creditor’s action, and when the *52decree in that action adjudged that these defendants were entitled to have repaid to them the interest upon the moneys used in taking up the bond and mortgage upon the farm, we assume that there was some evidence which justified this provision, and that there must have been some reason why the $1,900 proceeds of the sale of the house and lot used in taking up the mortgage did not belong to the plaintiff in this action, and that defendants were entitled to this interest.
But at any rate, I do not see how plaintiff can so avoid the provisions of the decree in the creditor’s suit as to recover the moneys sought in this action. He was a party to the creditor’s suit. The rights of himself, of his judgment, creditor and of these defendants were all necessarily involved in that action, and without any objection so far as appears the decree passed upon them. In this action plaintiff is compelled to refer to the former judgment as the authority and cause for payment to the defendants of the very moneys which he seeks to recover. In order to trace his alleged title to the moneys now held by defendants he is compelled to admit or show that they received them under the provisions of said judgment, and when he refers to said judgment as the source of payment to defendants of the moneys which he seeks, I do not think that he can escape the other provisions in said judgment which specify the purpose for which said moneys were so paid to said defendants, and which latter provisions affirmed the legal right of defendants thereto.
It seems to me that there is still another obstacle to the recovery by plaintiff of his judgment in this action. As between plaintiff in this action and the judgment creditor (plaintiff in the former action) the latter was entitled to all of the proceeds of the farm until her judgment and costs were paid. Whatever payments were directed in that former decree to be made to these defendants were taken from the judgment creditor rather than from the plaintiff. In that action a receiver was appointed “ of the interest of the said William H. Ellis in the rents and profits of the said premises,” and said receiver, after payment of the sums directed to these defendants and certain taxes and expenses, was directed to pay the balance to the plaintiff until her judgment of $959.56 with interest and costs was ail paid. As stated, the receiver is still in office, and apparently *53her judgment is unpaid. Therefore, it follows that if the moneys sought from defendants are, as alleged by the plaintiff, part of the rents and profits of said farm and the defendants are not entitled thereto, the said receiver rather than the plaintiff is entitled to the same. It seems to me quite clear that the plaintiff cannot in this action, to which neither the judgment creditor nor the receiver is a party, have a new adjudication of his rights with the defendants, which modifies and reverses the former adjudication, to which he and all of the interested persons were'parties.
Spring, J., concurred.